Citation Nr: 0940342	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  08-20 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1944 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 RO decision, which 
denied a claim for service connection for bilateral high 
frequency sensorineural hearing loss.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss is not shown by 
competent evidence of record to be etiologically related to a 
disease, injury, or event in service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may bilateral sensorineural hearing loss 
be presumed to have been incurred therein.  See 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1154(b), 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, and 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2009).  Thus, any error related to this 
element is harmless. 

A September 2007 VCAA letter fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 
187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  Additionally, this letter described how appropriate 
disability ratings and effective dates were assigned. 

With regard to the duty to assist, the result of the RO's 
development indicates that some of the Veteran's service 
treatment records may have been lost in a 1973 fire at the 
National Personnel Records Center (NPRC) facility located in 
St. Louis, Missouri.  VA has a heightened duty to assist in 
these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The Board concludes, however, that the heightened 
duty to assist has been met.  Efforts were made to obtain the 
Veteran's service treatment records, and the claims file 
contains all available service treatment records.  The 
Veteran was duly informed in an October 2003 letter from the 
NPRC that his records may have been destroyed in a fire.  The 
claims file contains all available evidence pertinent to the 
claim, including certain service treatment records and VA 
medical records.  All records identified by the Veteran as 
relating to this claim have been obtained, to the extent 
possible.  The Board finds that the record contains 
sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  
The Veteran was provided a VA audiological examination in 
October 2007.  The Board notes that it was asserted in the 
September 2009 Statement of Accredited Representative in 
Appealed Case that the examiner at this examination did not 
give an opinion that VA requested.  The Board notes that the 
examiner conducted the appropriate diagnostic tests and 
studies, reviewed the relevant medical records, to include 
service treatment records and VA records, and offered a 
rationale for his opinion.  As will be discussed in greater 
detail below, the Board finds this examination report and 
opinion to be thorough and complete.  Therefore, the Board 
finds this examination report and opinion are sufficient upon 
which to base a decision with regard to this claim.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Certain diseases, to include organic diseases of the nervous 
system, such as hearing loss, may be presumed to have been 
incurred in service when manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2009).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."
The Board notes that the Court has held that the threshold 
for normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran essentially contends that he currently 
experiences hearing loss as a result of his active duty 
service.  Specifically, it was asserted in the September 2009 
Informal Hearing Presentation that the Veteran developed 
hearing loss as a result of traumatic noise exposure in the 
military during combat.  In his August 2007 claim, the 
Veteran reported that he was in numerous combat battles. 

A review of the Veteran's available service treatment records 
does not reflect any complaints, treatment, or diagnoses of 
hearing loss during service.  Furthermore, the Veteran has 
not asserted that he was treated for or complained of hearing 
loss during service.  The Veteran's January 1944 entrance 
examination report and November 1945 separation examination 
report revealed that the Veteran scored a 15 out of 15 
bilaterally on whispered voice tests.  

As an initial matter, the Board notes that there is no 
medical evidence of record reflecting that the Veteran 
demonstrated hearing loss of either ear to a compensable 
degree within one year of discharge from active duty.  As 
such, service connection for hearing loss cannot be granted 
on presumptive basis.  

With regard to granting service connection on a direct basis, 
the Board notes that lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

Furthermore, the Board notes that the Veteran has been 
awarded a Purple Heart and a Combat Infantryman Badge.  In 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that 
under 38 U.S.C.A. § 1154(b), a combat Veteran's assertions of 
an event during combat are to be presumed if consistent with 
the time, place and circumstances of such service.  However, 
38 U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to a 
current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).  Section 1154(b) does not establish service 
connection for a combat Veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  The evidence must still establish by 
competent evidence tending to show a current disability and a 
nexus between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

The Board notes that the Veteran underwent a VA examination 
in October 2007.  This October 2007 audiological summary 
report of examination for organic hearing loss revealed pure 
tone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
15
20
55
55
65
LEFT
20
30
55
55
60
Speech recognition ability was 62 percent for the right ear 
and 66 percent for the left ear.  As the auditory thresholds 
reached a level of 26 or greater for at least 3 frequencies 
for both ears, and the speech recognition scores using the 
Maryland CNC Test were well below 94 percent bilaterally, the 
criteria for hearing loss as described under 38 C.F.R. § 
3.385 have been met bilaterally.

In addition to examining the Veteran, the examiner at this 
examination reviewed the Veteran's service treatment records 
and post-service records.  He noted the Veteran's service 
treatment records were absent complaints for hearing loss.  
Furthermore, post-service compensation and pension 
examinations from March 1948 and February 1988 showed no 
complaints of hearing loss.  At this examination, the Veteran 
reported decreased hearing in both ears and indicated that he 
feels the onset of hearing loss was due to noise exposure in 
service.  The Veteran also reported a positive noise history 
in service from weapons and explosions, as well as a 25-year-
plus history of high noise exposure while working in a 
factory and maintaining machines.  In conclusion, the 
examiner diagnosed the Veteran with stable, symmetric, high-
frequency sensorineural hearing loss, with reduced word 
understanding ability of both ears.  The examiner noted that 
hearing loss due to acoustic trauma or high noise exposure 
occurs at the time of the incident and is not delayed in 
onset.  The examiner further noted that, with the discharge 
examination, hearing was rated as 15 out of 15 normal, and no 
complaints of hearing loss were noted.  Also, the March 1948 
and February 1988 examination reports were negative for 
complaints of hearing loss.  The examiner determined that all 
factual evidence would indicate an onset of this hearing loss 
occurred after the Veteran's period of service.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2009).  Currently, there is no medical evidence of record 
indicating that the Veteran had hearing loss in service, and 
no competent medical opinion has related his current hearing 
loss to service.  In fact, the only medical opinion of record 
on the matter specifically indicates that the Veteran's 
hearing loss occurred after service.  Thus, the Veteran's 
claim for service connection for hearing loss must fail on a 
direct basis.  See Hickson, supra. 

The Board acknowledges that the examiner at the October 2007 
VA examination indicated that the Veteran underwent 
compensation and pension examinations in March 1948 and 
February 1988.  Upon review of the claims file, the Board 
finds that the March 1948 document was a Request for Physical 
Examination, as opposed to a compensation and pension 
examination report, and the Veteran was examined in 1984, not 
1988.  However, as there are no statements from the Veteran 
contemporaneous to the March 1948 Request for Physical 
Examination suggesting that he was experiencing hearing loss, 
and no such complaints made during the 1984 examination, the 
Board finds that it is unlikely that advising the October 
2007 VA examiner of his errors would have any bearing on the 
examiner's ultimate opinion.  Essentially, the examiner was 
noting that the Veteran did not complain of or seek treatment 
for hearing loss in 1948, 1988, or for several decades after 
service, which is supported by the record, despite the 
examiner's confusion with regard to these dates and 
documents.  Therefore, as these errors have no significant 
bearing on the examiner's opinion, the Board finds this 
opinion to be probative.  

Additionally, the claims folder contains no evidence of 
hearing loss complaints or treatment until 2007, 
approximately 52 years after his discharge from service.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or disease was incurred in 
service, which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

The Board acknowledges the Veteran's contention that he has 
bilateral hearing loss as a result of his active duty 
service.  The Veteran can attest to factual matters of which 
he had first-hand knowledge, including the nature of his in-
service activities.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, a review of the record 
reveals that he has never actually asserted that he 
experienced hearing difficulty during service, or a 
continuity of symptomatology since service.  As lay people, 
the Veteran and his representative are not otherwise 
competent to assert a relationship between his current 
disability and his military service.  Thus, their statements 
regarding etiology are of no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The Board notes that the Veteran asserts that he was exposed 
to noise during combat, and his personnel records reflect 
that he received the Combat Infantryman Badge and a Purple 
Heart.  However, as noted above, 38 U.S.C.A. § 1154(b) can be 
used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to link the 
claimed disorder etiologically to a current disorder.  
Therefore, while the Board concedes under 38 U.S.C.A. § 
1154(b) that the Veteran was exposed to noise during service, 
service connection cannot be granted, as the competent 
evidence of record does not reflect that this in-service 
noise exposure resulted in his current hearing loss.  As 
discussed above, the Veteran has not reported experiencing 
symptomatology during service, or for many years after 
service; thus, the evidence must still establish by competent 
evidence tending to show a current disability and a nexus 
between the current disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

The Board further notes the assertion in the September 2009 
Informal Hearing Presentation that the examiner relied on the 
15 out of 15 whispered voice test results upon separation 
from service to determine that the Veteran had normal hearing 
at that time and that these test results can neither prove 
nor disprove that hearing loss existed in the military.  It 
was also asserted in the September 2009 Informal Hearing 
Presentation that it is not necessary that the Veteran 
complain of or be diagnosed with hearing loss in the military 
in order to now be service connected.  

The Board finds no indication that the examiner relied solely 
on these results to prove or disprove that the Veteran had 
hearing loss in service, and the Board does not find that the 
mere fact that the Veteran did not complain of hearing loss 
in service precludes him from entitlement to service 
connection.  However, the VA examiner is also not precluded 
from taking into consideration the results of whispered voice 
testing and the lack of in-service complaints of hearing 
loss, particularly in a case such as this, where the Veteran 
has never asserted that he experiencing hearing problems 
during service or for many years after service.  

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral hearing loss, and the 
benefit-of-the-doubt rule is not for application.  




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


